272 F.3d 1231 (9th Cir. 2001)
SANKO STEAMSHIP CO., LTD., PLAINTIFF-APPELLANT,v.UNITED STATES OF AMERICA, DEFENDANT-APPELLEE.
No. 99-17538
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted November 6, 2001Filed November 29, 2001

Eric Danoff, Emard, Danoff, Port & Tamulski, LLP, San Francisco, California, for the plaintiff-appellant.
Stephen G. Flynn and Warren A. Schneider, United States Department of Justice, Civil Division, San Francisco, California, for the defendant-appellee.
Appeal from the United States District Court for the Northern District of California; Maxine M. Chesney, District Judge, Presiding. D.C. No. CV-98-01667-MMC
Before: Fernandez, Rymer, and Wardlaw, Circuit Judges.
WARDLAW, Circuit Judge:


1
Sanko Steamship Co. appeals the district court's dismissal for lack of jurisdiction in a published order, 2000 A.M.C. 83 (N.D. Cal. 1999), of its claim that the United States of America breached a duty to warn of a shoal in the Sacramento Deepwater Ship Channel. In determining that the United States was immune under the Flood Control Act, 33 U.S.C. &#167 702c, the district court relied on the "wholly unrelated" test, as more fully discussed in Central Green Co. v. United States, 177 F.3d 834 (9th Cir. 1999). Since the time that the district court issued its decision, however, the United States Supreme Court reversed Central Green and established a more restrictive test for determining sovereign immunity. Central Green Co. v. United States, 531 U.S. 425 (2001). Because this new test involves determination of facts that have not been fully developed, we reverse and remand for further proceedings in light of the Supreme Court's Central Green decision.


2
REVERSED and REMANDED.